DETAILED ACTION
Claims 1-4 and 6-14 are currently pending in the instant application, claims 11-14 being withdrawn from consideration.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 6-7 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Hagg et al. (US 20110166568) (“Hagg”) (cited in IDS) in view of Jouhannet (US 20070130840) and in further view of Buckley (US 6319599).
Regarding claim 1, Hagg teaches an apparatus comprising a neutral electrode device for application of a radio frequency (RF) current to a biological tissue (see 30 in Fig. 1, [0034]), the neutral electrode device comprising: a supporting structure having a first and a second side (see PET support 33, as shown in Fig. 3); at least one electrode (34 and 34’), which is arranged on the first side of the supporting structure (as shown in Fig. 3); a phase change material (PCM) for absorbing heat (PCM layer 37), which is 
Jouhannet teaches a network of thermal blocks (as shown in Figs. 1-3) formed by two truncated pyramids (see also [0028-0030]) wherein the side ridges have beveled edges (2) that taper with increasing distance in both directions away from the middle layer between the blocks and having uniform spacing gaps between the cells (as best shown in Figs. 2 and 3) that are filled with a thermal substance for use in cryotherapy (see [0090]). Therefore, it would have been an obvious matter of design choice for one of ordinary skill in the art at the time of filing to modify the shape of the PCM layer as taught by Hagg to be blocks at least partially distanced from one another to form spacing gaps, wherein the blocks taper with increasing distance in a direction away from the supporting structure in light of Jouhannet since the tapered blocks would be double sided and extend in both directions (towards and away), the motivation being to enable easier bending, twisting, and rotation of the layer to better conform to body surfaces (see Jouhannet [0026]). Additionally, a change in form or shape is generally In re Dailey et al., 149 USPQ 47. See MPEP 2144.04(IV)(B). However, Hagg in view of Jouhannet fails to teach wherein the phase change material is formed as a sponge-like material.
Buckley teaches a phase change material composite for use in cooling the skin/heat absorption (see col. 8, lines 31-32) wherein the composite comprises a PCM distributed within voids of a flexible polymer matrix material (see col. 3, line 65 - col. 4, line 10; for example, see also PCM 20 within the flexible matrix material 21, Fig. 1), the polymer matrix material being either a solid polymer matrix or an open or closed cell polymer foam with the PCM encapsulated within the polymer matrix (see col. 4, lines 11-24). Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have modified the PCM material as taught by Hagg in view of Jouhannet to be formed as a sponge-like material in light of Buckley, the motivation being to provide the additional benefits of preventing migration of the PCM material when the PCM is in its liquid form and so that the PCM does not form one solid inflexible mass as it cools (see Buckley col. 4, lines 16-20).
Regarding claim 2, Hagg further teaches a multiplicity of the at least one electrode (see 34 and 34’) and further teaches that the electrodes are particularly made from aluminum, however Hagg in view of Jouhannet and Buckley fails to specifically teach the use of an aluminum alloy for the electrodes of Hagg, but it would have been obvious to one having ordinary skill in the art at the time filing to use an aluminum alloy, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious In re Leshin, 125 USPQ 416.
Regarding claim 3, Hagg further teaches a conductive substance disposed on the at least one electrode (see hydrogel 36, Fig. 3), wherein the conductive substance comprises a viscoelastic fluid (see [0019]).
Regarding claim 4, Hagg in view of Jouhannet and Buckley further teaches wherein the blocks are formed as geometric bodies (see Jouhannet Figs. 1-3).
Regarding claim 6, Hagg in view of Jouhannet and Buckley further teaches wherein the spacing gaps delimited by the blocks extend over an entirety of the supporting structure along straight lines since it would be further obvious to one of ordinary skill in the art to extend the spacing gaps of the modified device across the entirety of the supporting structure using substantially similar rationale as that applied in the rejection of claim 1 above. Additionally, it would have been an obvious matter of design choice to one of ordinary skill in the art before the time of filing to size the blocks and spacing gaps appropriately, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
Regarding claim 7, Hagg in view of Jouhannet and Buckley further teaches wherein a multiplicity of the blocks have an identical form and are arranged on the supporting structure at constant distance from one another and/or constant offset from one another (as shown in Figs. 2 and 3 of Jouhannet).
Regarding claim 9, Hagg in view of Jouhannet and Buckley teaches all the limitations of claim 1 for which claim 9 is dependent upon, however Hagg in view of Jouhannet fails to teach the first and second layers of at least some of the blocks as 
Buckley further teaches a phase change material composite (see Fig. 10) for use in cooling the skin/heat absorption (see col. 8, lines 31-32) wherein the composite contains three layers of phase change materials that have progressively lower transition temperatures moving away from the skin surface (see col. 8, lines 33-36). Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to have modified the blocks as taught by Hagg in view of Jouhannet with two layers of PCM materials, where the lower layer closest to the skin has a higher melting point than the upper layer in light of Buckley, the motivation being to increase the duration for which the PCM layer is effective while providing a constant rate of heat absorption until all layers of PCM are exhausted (see Buckley col. 8, lines 23-26 and lines 36-43). 
Hagg in view of Jouhannet and Buckley does not explicitly teach the melting point of the first phase change material being at least 5% higher than the second phase change material, however it would have been obvious to one having ordinary skill in the art at the time of filing to optimize the difference in melting points in view of Buckely (see Buckley col. 8, lines 54-57) since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 10, Hagg further teaches an electrosurgical system for the coagulation and/or cutting of the biological tissue (as shown in Fig. 1), comprising: the neutral electrode device (30); at least one electrosurgical monopolar instrument (20); an RF generator, which is connected to the neutral electrode device (30) and the at least one monopolar instrument (20) (see also [0034]).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Hagg in view of Jouhannet, Buckley, and in further view of Young (US 20090112202).
Regarding claim 8, Hagg in view of Jouhannet and Buckley teaches all the limitations of claim 1 for which claim 8 is dependent upon, however Hagg in view of Jouhannet and Buckley fails to teach wherein at least some of blocks comprise thermochromatic dyes and/or color pigments.
Young teaches a dispersive electrode (17) having thermochromatic material (32) that consists of a thermochromatic dye (see [0048], see also [0046]). Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have combined the thermochromatic dye as taught by Young with the blocks as taught by Hagg in view of Jouhannet and Buckley, the motivation being to avoid patient burns should the temperature of the return electrode become too high over time (see Young [0012] and [0039]-[0040]).
Response to Arguments
Applicant's arguments filed 02 December 2020 with respect to the rejected claims have been fully considered but they are not persuasive.
In response to Applicant's argument that one of ordinary skill would have modified Hagg to include cells 1 and interstices 8 of Jouhannet and that this does not meet the claim (see Remarks pgs. 5-6), the Examiner respectfully disagrees. As directed by Applicant’s use of the transitional phrase “comprising”, MPEP 2111.03 states “The transitional term "comprising", which is synonymous with "including," "containing," or "characterized by," is inclusive or open-ended and does not exclude 
In response to Applicant's argument that the references fail to show certain features of Applicant’s invention, it is noted that the features upon which Applicant relies (i.e., “widest part of the block is arranged on the supporting structure”) is not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The Examiner contends that when considering the double truncated pyramid design as taught by Jouhannet, at least one side of the double truncated pyramid meets the claim because the sides of the pyramid would “taper with increasing distance in a direction away from supporting structure” as claimed because one pyramid of the double pyramid would extend in a direction away, and the other pyramid would extend in a direction towards the supporting structure. Although, it is noted the above combination would still teach the widest part of the block being arranged on the supporting structure since the PCM layer is arranged on the supporting structure in Hagg, and therefore even after the modification of the shape of the PCM layer in light of Jouhannet, the PCM layer (including the widest part of the PCM layer) would still be arranged on the supporting structure.
Additionally with regard to Applicant’s argument that the office action appears to picking only half of the cell’s shape in Jouhannet, the above interpretation includes the consideration of the entire block shape of Jouhannet and Applicant’s use of the transitional phrase “comprising”. 
In response to Applicant’s argument that Jouhannet specifically teaches away In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004). See MPEP 2141.02(VI). Additionally, it is noted that a change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47. See MPEP 2144.04(IV)(B). In the instant case, Applicant has not provided any showing that the change in shape as claimed provides unexpected results.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN W COLLINS whose telephone number is (408)918-7607.  The examiner can normally be reached on M-F 9 AM-5 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.W.C./Examiner, Art Unit 3794                                                                                                                                                                                                       
/JAYMI E DELLA/Primary Examiner, Art Unit 3794